Reese, C. J.,
dissenting.
The evidence in this case is conflicting, although seemingly preponderating in favor of defendant. It is my view' that the question of the weight of the testimony is for consideration and decision by the trial jury, and not for this court. While, had I been called upon to determine the case upon the preponderance of the evidence, T probably, could not have agreed to the verdict, it is the well-settled law that in such cases the verdict of a trial jury should close the inquiry.